                                             Case 1:21-cv-00845-DAD-JLT Document 1 Filed 05/25/21 Page 1 of 21

                                        1    ARTHUR I. WILLNER, State Bar No. 118480
                                             awillner@leaderberkon.com
                                        2    LEADER BERKON COLAO & SILVERSTEIN LLP
                                             550 S. Hope Street, Suite 1850
                                        3    Los Angeles, CA 90071
                                             Telephone: (213) 234-1750
                                        4    Facsimile: (213) 234-1747
                                        5    ATTORNEYS FOR PLAINTIFFS
                                             MATTHEW GARRETT, Ph.D. and PROFESSOR ERIN
                                        6    MILLER

                                        7

                                        8

                                        9                         UNITED STATES DISTRICT COURT
                                        10                FOR THE EASTERN DISTRICT OF CALIFORNIA
Leader Berkon Colao & Silverstein LLP




                                        11

                                        12   MATTHEW GARRETT, PH.D., an                 Case No.   21-584
                                             individual, and PROFESSOR ERIN
                                        13
          Attorneys at Law




                                             MILLER, an individual,
                                        14
                                                         Plaintiffs,                    PLAINTIFFS’ COMPLAINT;
                                        15

                                        16         vs.
                                                                                        DEMAND FOR JURY TRIAL
                                        17
                                             CHRISTOPHER W. HINE, General
                                        18   Counsel of the Kern Community College
                                             District, in his individual and official
                                        19
                                             capacities; THOMAS J. BURKE,
                                        20   Chancellor of the Kern Community
                                             College District, in his individual and
                                        21
                                             official capacities; and DOES 1
                                        22   THROUGH 50, inclusive,
                                        23
                                                         Defendants.
                                        24

                                        25
                                        26         Plaintiffs Matthew Garrett, Ph.D. and Professor Erin Miller, by and through
                                        27   their counsel of record, and for their Complaint against Defendants Christopher W.
                                        28   Hine, Thomas J. Burke, and DOES 1 through 50, hereby states as follows:


                                                              PLAINTIFFS’ COMPLAINT; DEMAND FOR JURY TRIAL
                                             Case 1:21-cv-00845-DAD-JLT Document 1 Filed 05/25/21 Page 2 of 21


                                        1                                     INTRODUCTION
                                        2          1.     A public college or community college district has no business
                                        3    investigating, much less disciplining, a faculty member for publicly criticizing how
                                        4    the district chooses to spend its money. Yet that is precisely what officials of the
                                        5    Kern Community College District (“KCCD” or the “District”) did when they
                                        6    investigated and then disciplined Dr. Matthew Garrett and Professor Erin Miller
                                        7    following their presentation on censorship to a Bakersfield College campus
                                        8    audience on September 12, 2019 in which Dr. Garrett criticized what he regarded as
                                        9    political bias in the District’s expenditure of college funds. To make matters worse,
                                        10   basing their action upon a demonstrably false pretext, Defendants, District officials
Leader Berkon Colao & Silverstein LLP




                                        11   operating under color of state law, knowingly violated Plaintiffs’ First Amendment
                                        12   rights in order to assuage the feelings of and bow to pressure brought by other
          Attorneys at Law




                                        13   faculty members who disagreed with Plaintiffs’ political viewpoints. Contrary to
                                        14   the apparent view of Defendants, a faculty member’s constitutional rights cannot be
                                        15   bargained away in order to satisfy the interests of competing groups on campus.
                                        16   Plaintiffs bring this action to hold Defendants accountable for the violations of their
                                        17   rights to free speech and academic freedom and to help bring about the changes
                                        18   needed to end the threat to freedom of expression at the Kern Community College
                                        19   District and on the Bakersfield College campus.
                                        20         2.     This incident is but one example of what has become a dangerous
                                        21   assault on First Amendment rights on college campuses nationwide by
                                        22   administrators and officials, often egged on by certain faculty members and
                                        23   students, to suppress the speech of anyone with whom they disagree. Once
                                        24   regarded as the “marketplace of ideas,” Keyishian v. Board of Regents, 364 U.S.
                                        25   479, 487 (1967), college campuses in recent years have increasingly devolved into
                                        26   environments where only acceptable viewpoints may be publicly expressed while
                                        27   differing views are subject to investigation and even punishment. The clear
                                        28
                                                                                      -2-
                                                               PLAINTIFFS’ COMPLAINT; DEMAND FOR JURY TRIAL
                                             Case 1:21-cv-00845-DAD-JLT Document 1 Filed 05/25/21 Page 3 of 21


                                        1    purpose of this illiberal movement is not merely to investigate and discipline those,
                                        2    like Plaintiffs, who have expressed disagreeable ideas, but to chill the speech of and
                                        3    serve as a warning to other faculty members that the better course of action is to
                                        4    self-censor rather than risk suffering adverse employment consequences.
                                        5          3.     Defendant’s actions ignore the fundamental principle that neither
                                        6    students nor faculty “shed their constitutional rights to freedom of speech or
                                        7    expression at the schoolhouse gate.” Tinker v. Des Moines Indpt. Comm. Sch. Dist.,
                                        8    393 U.S. 503, 506 (1969). Moreover, the Supreme Court has made it crystal clear
                                        9    that teachers may not be compelled “to relinquish the First Amendment rights they
                                        10   would otherwise enjoy as citizens to comment on matters of public interest in
Leader Berkon Colao & Silverstein LLP




                                        11   connection with the operation of the public schools in which they work.” Pickering
                                        12   v. Bd. of Education, 391 U.S. 563, 568 (1968). A teacher’s criticism of the
          Attorneys at Law




                                        13   allocation of school funds falls squarely within this principle.
                                        14                             JURISDICTION AND VENUE
                                        15         4.     This Court has original jurisdiction over these federal claims pursuant
                                        16   to 28 U.S.C. §§ 1331 and 1343, as Plaintiffs bring claims under the First and
                                        17   Fourteenth Amendments to the U.S. Constitution, and under 42 U.S.C. § 1983.
                                        18         5.     This Court has pendent jurisdiction over the state law claims alleged
                                        19   herein because those claims arise out of the same facts supporting Plaintiff’s federal
                                        20   claims.
                                        21         6.     This Court has authority to award the requested declaratory relief
                                        22   under 28 U.S.C. §§ 2201 and 2202 and Rule 57 of the Federal Rules of Civil
                                        23   Procedure; the requested injunctive relief under 28 U.S.C. § 1343(a) and pursuant
                                        24   to Rule 65 of the Federal Rules of Civil Procedure; the requested damages under 28
                                        25   U.S.C. § 1343(a); and attorneys’ fees under 42 U.S.C. § 1988.
                                        26         7.     This Court has personal jurisdiction over the Defendants because,
                                        27   upon information and belief, each of the Defendants either resides in the Eastern
                                        28
                                                                                      -3-
                                                               PLAINTIFFS’ COMPLAINT; DEMAND FOR JURY TRIAL
                                             Case 1:21-cv-00845-DAD-JLT Document 1 Filed 05/25/21 Page 4 of 21


                                        1    District of California or has sufficient contacts with the Eastern District of
                                        2    California due to their employment with the Kern Community College District to
                                        3    establish this Court’s jurisdiction over them.
                                        4          8.     Venue is proper under 28 U.S.C. § 1391 in the Eastern District of
                                        5    California because a substantial part of the acts or omissions giving rise to this case
                                        6    occurred within the Eastern District and at least one Defendant resides in the
                                        7    Eastern District.
                                        8                                       THE PARTIES
                                        9          9.     At all times relevant to this action, Plaintiff Matthew Garrett, Ph.D. is
                                        10   and was a resident of Bakersfield, California, an employee of Kern Community
Leader Berkon Colao & Silverstein LLP




                                        11   College District, and a full-time tenured professor in the History Department at
                                        12   Bakersfield College.
          Attorneys at Law




                                        13         10.    At all times relevant to this action, Plaintiff Erin Miller is and was a
                                        14   resident of Bakersfield, California, an employee of Kern Community College
                                        15   District, and a full-time tenured professor in the History Department at Bakersfield
                                        16   College.
                                        17         11.    Defendant Christopher W. Hine was and is, at all times relevant to this
                                        18   Complaint, employed as the General Counsel of Kern Community College District.
                                        19   Hine acted under color of state law when he violated Plaintiffs’ rights under the
                                        20   First and Fourteenth Amendments when he ordered the investigation into Plaintiffs’
                                        21   speech and when he authored and signed the Administrative Determinations
                                        22   disciplining Plaintiffs and warning them of the potential of further negative
                                        23   repercussions to their employment with the District arising out of their speech,
                                        24   which lies clearly within the First Amendment’s protection of freedom of
                                        25   expression and academic freedom. Furthermore, Defendant Hine knew or should
                                        26   have known that he was violating long-established principles of constitutional law
                                        27   with respect to his conduct. Hine is sued in his official and individual capacities.
                                        28
                                                                                       -4-
                                                                 PLAINTIFFS’ COMPLAINT; DEMAND FOR JURY TRIAL
                                             Case 1:21-cv-00845-DAD-JLT Document 1 Filed 05/25/21 Page 5 of 21


                                        1             12.     Defendant Thomas J. Burke was and is, at all times relevant to this
                                        2    Complaint, employed as Chancellor of Kern Community College District. As such,
                                        3    he is the District’s chief executive officer, responsible for its administration and
                                        4    policymaking, including the conduct alleged herein. Acting under color of state
                                        5    law, Defendant Burke authorized, acquiesced in, sanctioned, and supported the
                                        6    actions of Defendant Hine. Furthermore, Defendant Burke knew or should have
                                        7    known that he was violating long-established principles of constitutional law with
                                        8    respect to his conduct. Defendant Burke is sued in his official and individual
                                        9    capacities.
                                        10            13.     Plaintiffs are informed and believe that DOES 1 through 50 are other
Leader Berkon Colao & Silverstein LLP




                                        11   officials and administrators employed by KCCD and Bakersfield College who are
                                        12   responsible for the improper actions against Plaintiff detailed below, or are
          Attorneys at Law




                                        13   necessary parties, and Plaintiff will amend this Complaint when their true identities
                                        14   are known.
                                        15                                    FACTUAL BACKGROUND
                                        16             14. In addition to their roles as faculty members, Dr. Garrett was the
                                        17   founder, and Professor Miller on the advisory board, of the Liberty Institute1 – a
                                        18   sanctioned campus organization that aims to promote and preserve freedom of
                                        19   thought and intellectual literacy through the open discourse of diverse political
                                        20   ideas with an emphasis on American ideals and western historical values.
                                        21   Censorship is anathema to the Liberty Institute.
                                        22             15. In April of 2019, controversial stickers were anonymously posted
                                        23   around the Bakersfield College campus, some of which stated such things as
                                        24   “smash cultural Marxism” and as well as other right-of-center viewpoints. The
                                        25   stickers were removed by campus authorities. This prompted a public debate, in
                                        26   part through op-ed articles in the local press. Certain faculty members and students
                                        27
                                             1
                                        28       The Liberty Institute has since been renamed The Renegade Institute for Liberty.
                                                                                             -5-
                                                                   PLAINTIFFS’ COMPLAINT; DEMAND FOR JURY TRIAL
                                             Case 1:21-cv-00845-DAD-JLT Document 1 Filed 05/25/21 Page 6 of 21


                                        1    associated with the campus Social Justice Institute decried the stickers as “racist”
                                        2    and “vandalism” and “hate crimes.” Dr. Garrett, on the other hand, publicly
                                        3    questioned whether the stickers might actually be a protest of sorts against the use
                                        4    of taxpayer funds to advance a one-sided partisan political agenda on campus.
                                        5    Certain faculty members and students associated with the Social Justice Institute
                                        6    responded to Dr. Garrett’s comments by publicly accusing both him and Professor
                                        7    Miller of advocating and enabling white supremacism.
                                        8           16. As this controversy progressed, and in lieu of ongoing salvos in the
                                        9    local press, other faculty members sought to arrange a formal public debate
                                        10   between Dr. Garrett on the one hand, and faculty associated with the Social Justice
Leader Berkon Colao & Silverstein LLP




                                        11   Institute on the other including Professors Andrew Bond and Oliver Rosales. Since
                                        12   such a debate is precisely the sort of free exchange of ideas that he stands for, Dr.
          Attorneys at Law




                                        13   Garrett readily agreed. Bond and Rosales, however, refused to participate.
                                        14          17. On September 12, 2019, with his counterparts having refused to
                                        15   participate, Plaintiff Garrett gave a public lecture on the Bakersfield College
                                        16   campus entitled, “The Tale of Two Protests: Free Speech and the Intellectual
                                        17   Origins of BC Campus Censorship.” The lecture discussed the intellectual
                                        18   justifications and strategies of censorship while drawing parallels to behavior at the
                                        19   college. Plaintiff Miller delivered the introduction to Dr. Garrett’s lecture.
                                        20          18. The event took place on campus, and was well-attended by members
                                        21   of the college community and the public. Professor Miller’s introduction lasted
                                        22   approximately ten minutes. Dr. Garrett’s speech lasted approximately one hour and
                                        23   was followed by a vigorous audience question and answer period that lasted about
                                        24   forty-five minutes.
                                        25          19. During his lecture, Dr. Garrett discussed issues such as Marxism, free
                                        26   speech, and campus censorship. A few minutes of his lecture also addressed what
                                        27   in his view was the expenditure of grant funds to the college to promote a partisan
                                        28
                                                                                      -6-
                                                               PLAINTIFFS’ COMPLAINT; DEMAND FOR JURY TRIAL
                                             Case 1:21-cv-00845-DAD-JLT Document 1 Filed 05/25/21 Page 7 of 21


                                        1    political agenda. He identified certain Bakersfield College faculty including,
                                        2    among others, Bond and Rosales as the recipients of grant funds that were being
                                        3    directed to further partisan social justice agendas. He called for an investigation
                                        4    into the expenditure of these funds at Bakersfield College. Neither Dr. Garrett in
                                        5    his speech nor Professor Miller in her introduction at any time accused Bond or
                                        6    Rosales or anyone else at Bakersfield College of misappropriating these funds or of
                                        7    personally enriching themselves or of any illegal conduct.
                                        8           20. Criticism of the manner in which a public college or university
                                        9    prioritizes the expenditure of its funds is core speech protected by the First
                                        10   Amendment.
Leader Berkon Colao & Silverstein LLP




                                        11          21. Although differences of opinion were raised and discussed during the
                                        12   course of the event, at all times the exchange of ideas was civil and respectful. The
          Attorneys at Law




                                        13   September 12, 2019 lecture was an example of precisely the sort of “marketplace of
                                        14   ideas” that American college campuses are intended to exemplify.
                                        15        Bond and Rosales File Formal Complaints with Bakersfield College HR
                                        16          Regarding Plaintiffs’ Speech from the September 12, 2019 Lecture.
                                        17          22. In October 2019, Professor Miller filed a public records request
                                        18   regarding various grants.
                                        19          23. Plaintiffs are informed and believe that, on October 11 and 19, 2019,
                                        20   respectively, Professors Bond and Rosales file HR complaints against Dr. Garrett
                                        21   and Professor Miller arising out of the September 12, 2019 lecture.
                                        22          24. During November 2019, the Bakersfield College administration
                                        23   attempted to mediate the issues involving Dr. Garrett and Professor Miller and
                                        24   Professors Bond and Rosales. However, rather than serve as a neutral mediator
                                        25   recognizing the First Amendment issues at stake, Bakersfield College Vice
                                        26   President Billie Jo Rice asked Dr. Garrett to stop requesting public records relating
                                        27

                                        28
                                                                                      -7-
                                                               PLAINTIFFS’ COMPLAINT; DEMAND FOR JURY TRIAL
                                             Case 1:21-cv-00845-DAD-JLT Document 1 Filed 05/25/21 Page 8 of 21


                                        1    to the grants and to remove the publicly posted video of the September 12, 2019
                                        2    lecture.
                                        3           25. On December 3, 2019, Dr. Garrett gave a 30-minute radio interview in
                                        4    which he discussed the collapse of critical thinking in the academy and again
                                        5    criticized the manner in which Bakersfield College faculty were directing grant
                                        6    funds. Within a few days following this radio interview, Vice President Rice
                                        7    telephoned Dr. Garrett and Professor Miller individually and advised that she was
                                        8    discontinuing the informal resolution process. She blamed Dr. Garrett’s radio
                                        9    interview for this action.
                                        10          26. Plaintiffs are informed and believe that, on January 6, 2020, Professor
Leader Berkon Colao & Silverstein LLP




                                        11   Bond and Rosales filed addendums to their complaints. To this day, the
                                        12   Bakersfield College administration has steadfastly refused to permit Dr. Garrett and
          Attorneys at Law




                                        13   Professor Miller to see these complaints.
                                        14         Defendant Hine, with Defendant Burke’s Designation, Knowledge and
                                        15       Acquiescence, Orders an Investigation into Plaintiffs’ September 12, 2019
                                        16                Speech, which Results in Administrative Determinations.
                                        17          27. Plaintiffs are informed and believe and thereon allege that, in early
                                        18   August 2020, Defendant Christopher W. Hine, at the designation and direction of
                                        19   Defendant Burke and perhaps other officials of KCCD and Bakersfield College
                                        20   who will be identified as DOE Defendants, referred Professors Bond and Rosales’
                                        21   formal complaints against Dr. Garrett and Professor Miller for investigation as to
                                        22   whether some of their comments at the September 12, 2019 event constituted
                                        23   “unprofessional” conduct in violation of certain KCCD Board and Administrative
                                        24   Policies.
                                        25          28. On or about October 8, 2020, Hine issued a KCCD Administrative
                                        26   Determination containing the following statements and findings:
                                        27

                                        28
                                                                                     -8-
                                                               PLAINTIFFS’ COMPLAINT; DEMAND FOR JURY TRIAL
                                             Case 1:21-cv-00845-DAD-JLT Document 1 Filed 05/25/21 Page 9 of 21


                                        1                 (a)    Professor Miller, in her introduction to Dr. Garrett’s speech,
                                        2    made a number of statements implying that both Dr. Oliver Rosales and Professor
                                        3    Andrew Bond “were improperly misusing grant funds and BC resources to finance
                                        4    various ‘social justice’ platforms.”
                                        5                 (b)    Dr. Garrett, during his speech, repeated the above allegations “in
                                        6    greater detail” (i.e., that Rosales and Bond were improperly misusing grant funds).
                                        7                 (c)    Dr. Garrett’s and Professor Miller’s comments constituted
                                        8    allegations of “financial impropriety” and of misappropriation of grant funds by
                                        9    Rosales and Bond.
                                        10                (d)    Dr. Garrett and Professor Miller’s purported accusations that
Leader Berkon Colao & Silverstein LLP




                                        11   Rosales and Bond had engaged in “financial improprieties” constituted
                                        12   unprofessional conduct.
          Attorneys at Law




                                        13                (e)    Dr. Garrett and Professor Miller made these accusations against
                                        14   Rosales and Bond “without giving them a reasonable chance to explain the grants in
                                        15   question or defend themselves.”
                                        16                (f)    Dr. Garrett “made the situation worse by repeating the
                                        17   allegations on a radio station after Dr. Rosales and Professor Bond properly
                                        18   complained.”
                                        19          29. Based upon the above statements and findings, Defendant Hine made
                                        20   the “determination” that Dr. Garrett and Professor Miller “engaged in
                                        21   unprofessional conduct, as defined in Section A.3 of Article Four of the CCA
                                        22   collective bargaining agreement, in their statements and allegations regarding
                                        23   misuse and misappropriation of grant funds by Dr. Rosales and Professor Bond.”
                                        24          30. Having made the aforementioned “determination,” Defendant Hine
                                        25   threatened that “the District will investigate any further complaints of policy and
                                        26   procedure violations and, if applicable, will take appropriate remedial action,
                                        27   including but not limited to any discipline determined to be appropriate. It is
                                        28
                                                                                      -9-
                                                                PLAINTIFFS’ COMPLAINT; DEMAND FOR JURY TRIAL
                                             Case 1:21-cv-00845-DAD-JLT Document 1 Filed 05/25/21 Page 10 of 21


                                        1    recommended that any videos of the September 12, 2019 presentation by Dr.
                                        2    Garrett with introduction by Professor Miller be removed from all district websites
                                        3    until all inaccurate or misleading allegations have redacted or deleted.” However,
                                        4    notwithstanding his threat of further discipline, Defendant Hine has never identified
                                        5    what statements of fact in Plaintiffs’ presentation were inaccurate or misleading;
                                        6    moreover, Plaintiffs deny that any of their statements were inaccurate or
                                        7    misleading.
                                        8             31. Defendant Hine’s Administrative Determination also invoked the
                                        9    threat of termination of Dr. Garrett’s and Professor Miller’s employment by
                                        10   referencing California Education Code § 87667, which provides that “A contract or
Leader Berkon Colao & Silverstein LLP




                                        11   regular employee may be dismissed or penalized for one or more of the grounds set
                                        12   forth in Section 87732.” One of the grounds set forth in Section 87732 is
          Attorneys at Law




                                        13   unprofessional conduct, which was precisely the determination found by Defendant
                                        14   Hine against Dr. Garrett and Professor Miller.
                                        15            32. In addition, Defendant Hine stated that the Administrative
                                        16   Determination and the Investigator’s report will be referred to the President of
                                        17   Bakersfield College “to determine what disciplinary actions and remedial actions
                                        18   are necessary based upon the findings.
                                        19            33. Moreover, Defendant Hine further stated in the Administrative
                                        20   Determination that Rosales’ and Bond’s complaints were whistleblower complaints
                                        21   as provided in BP 7f, and that there are no appeal rights provided under BP 7F or
                                        22   AP 7F.
                                        23            34. In short, Defendant Hine reached findings and determinations that
                                        24   were pretextual and false and carried with them the threat of further discipline up to
                                        25   and including termination. In addition, by classifying Bond and Rosales as so-
                                        26   called “whistleblowers” (defining “whistleblower” in a manner utterly foreign to
                                        27   California law), Defendant Hine left Dr. Garrett and Professor Miller exposed to
                                        28
                                                                                      - 10 -
                                                                PLAINTIFFS’ COMPLAINT; DEMAND FOR JURY TRIAL
                                             Case 1:21-cv-00845-DAD-JLT Document 1 Filed 05/25/21 Page 11 of 21


                                        1    charges of retaliation and termination in the event they tried to publicly defend
                                        2    themselves.
                                        3       Defendants’ Administrative Determination Contained Demonstrably False
                                        4                              Assertions of Fact and Findings.
                                        5           35. Each of the statements and findings of the Administrative
                                        6    Determination was demonstrably false.
                                        7           36. Neither Dr. Garrett nor Professor Miller, during their presentation of
                                        8    September 12, 2019 (or during Dr. Garrett’s radio interview) ever accused Rosales
                                        9    or Bond of improperly misusing grant funds.
                                        10          37. Neither Dr. Garrett nor Professor Miller, during their presentation of
Leader Berkon Colao & Silverstein LLP




                                        11   September 12, 2019, ever accused Rosales or Bond of financial impropriety or
                                        12   misappropriation of grant funds.
          Attorneys at Law




                                        13          38. Both Rosales and Bond were not denied a reasonable chance to explain
                                        14   the grants in question or defend themselves. On the contrary, both Rosales and
                                        15   Bond were invited and encouraged to attend the September 12, 2019 event; yet both
                                        16   refused to participate. Bond and Rosales expressly told other faculty that they
                                        17   chose not to participate in an effort to delegitimize Dr. Garrett’s presentation.
                                        18          39. Notably, the Administrative Determination makes clear that the
                                        19   majority of Rosales’ and Bond’s complaints arising out of the September 12, 2019
                                        20   presentation involved speech by Dr. Garrett and Professor Miller that even
                                        21   Defendant Hine had to conclude was protected under the First Amendment.
                                        22          40. Defendants have repeatedly refused to provide Plaintiffs with copies of
                                        23   the Rosales and Bond complaints.
                                        24          41. Plaintiffs are informed and believe and thereby allege that Defendants
                                        25   have deliberately taken the position, as a false pretext for the violation of Plaintiffs’
                                        26   rights of free speech and academic freedom, that Dr. Garrett’s and Professor
                                        27   Smith’s speech regarding the expenditure of grant funds during the September 12,
                                        28
                                                                                       - 11 -
                                                               PLAINTIFFS’ COMPLAINT; DEMAND FOR JURY TRIAL
                                             Case 1:21-cv-00845-DAD-JLT Document 1 Filed 05/25/21 Page 12 of 21


                                        1    2019 event constitutes defamation as to Rosales and Bond and is therefore not
                                        2    protected under the First Amendment.
                                        3           42. Defendants’ assertion that Dr. Garrett’s and Professor Miller’s speech
                                        4    is unprotected defamation is demonstrably wrong inasmuch as Plaintiff plainly did
                                        5    not accuse Rosales and Bond of financial impropriety or misappropriation of grant
                                        6    funds and because, to the extent that Plaintiffs discussed the expenditure of grant
                                        7    funds, their comments were both truthful and expressions of their opinions on a
                                        8    subject of significant public interest.
                                        9           43. Indeed, Plaintiffs are informed and believe and thereon allege that
                                        10   Defendants knew that Plaintiffs comments regarding the expenditure of grant funds
Leader Berkon Colao & Silverstein LLP




                                        11   were true inasmuch as Bakersfield College President Sonya Christian and Vice
                                        12   President Zav Dadabhoy had written letters of support for a grant directing funds to
          Attorneys at Law




                                        13   the Kern Sol News, and that during informal mediation between Professor Miller
                                        14   and Vice President Billie Jo Rice, Rosales openly admitted that Rosales funded the
                                        15   Kern Sol News and intended to continue doing so. In short, despite knowing that
                                        16   Dr. Garrett’s comments were true, Defendants nonetheless issued an Administrative
                                        17   Determination that completely mischaracterized Plaintiffs’ statements, and
                                        18   censored, disciplined, and threatened them with further discipline.
                                        19          44. Plaintiffs are informed and believe and thereby allege that Defendants,
                                        20   in particular Defendant Hine who is an attorney and the KCCD General Counsel,
                                        21   were and are fully aware that Dr. Garrett’s and Professor Miller’s speech on
                                        22   September 12, 2019 did not meet the elements of defamation and was fully
                                        23   protected under the First Amendment. Defendants nonetheless deliberately
                                        24   mischaracterized Plaintiffs’ speech as unprotected defamation in violation of their
                                        25   First Amendment rights in order to placate or “throw a bone” to Rosales and Bond
                                        26   so that they wouldn’t feel their complaints had been effectively dismissed in their
                                        27   entirety as they should have been.
                                        28
                                                                                       - 12 -
                                                               PLAINTIFFS’ COMPLAINT; DEMAND FOR JURY TRIAL
                                             Case 1:21-cv-00845-DAD-JLT Document 1 Filed 05/25/21 Page 13 of 21


                                        1           45. Plaintiffs are informed and believe and thereby allege that Defendants,
                                        2    in particular Defendant Hine as an attorney and KCCD General Counsel, have
                                        3    deliberately misclassified Rosales and Bond as “whistleblowers” under KCCD
                                        4    Board Policy 7F in order to further placate them and enhance their status as
                                        5    complainants while curtailing Plaintiffs’ right to free speech and academic freedom.
                                        6           46. Defendants’ deliberate violation of Plaintiffs’ First Amendment rights
                                        7    emboldened Bond to respond by sending a mass email to the campus community
                                        8    declaring victory over Dr. Garrett and Professor Miller by announcing KCCD’s
                                        9    institutional support further censoring Plaintiffs, declaring Plaintiffs’ demonstrably
                                        10   true statements as lies, and implicitly reinforcing Bond’s and Rosales’ damning
Leader Berkon Colao & Silverstein LLP




                                        11   allegations on campus that Plaintiffs were supporters of white supremacism.
                                        12      Plaintiffs Enjoy the Contractual Right to Academic and Personal Freedom
          Attorneys at Law




                                        13    Pursuant to their Collective Bargaining Agreement with KCCD and the KCCD
                                        14                        Board Policies and Administrative Policies
                                        15          47. KCCD Administrative Policy 7D2A provides, in relevant part, as
                                        16   follows: “Academic Freedom
                                        17   No provision of this Administrative Procedure shall be interpreted to prohibit
                                        18   conduct that is legitimately related to the course content, teaching methods,
                                        19   scholarship, or public commentary of an individual faculty member or the
                                        20   educational, political, artistic, or literary expression of students in classrooms and
                                        21   public forums. Freedom of speech and academic freedom are, however, not
                                        22   limitless and this procedure will not protect speech or expressive conduct that
                                        23   violates federal or California antidiscrimination laws.”
                                        24          48. The Administrative Determination expressly concedes that none of the
                                        25   allegations by Rosales and Bond, if true, would state a violation of state or federal
                                        26   antidiscrimination laws.
                                        27

                                        28
                                                                                      - 13 -
                                                               PLAINTIFFS’ COMPLAINT; DEMAND FOR JURY TRIAL
                                             Case 1:21-cv-00845-DAD-JLT Document 1 Filed 05/25/21 Page 14 of 21


                                        1             49. Plaintiffs’ collective bargaining agreement with KCCD provides, in
                                        2    relevant part, as follows:
                                        3    “ARTICLE FOUR – PROFESSIONAL EXPECTATION
                                        4       A. Academic Freedom: The District, the Colleges and unit members will adhere
                                        5             to the following in regard to academic freedom:
                                        6             1. Education in a democracy depends upon earnest and unceasing pursuit of
                                        7                truth and upon free and unrestricted communication of truth…
                                        8             4. The District recognizes the fundamental right of the faculty member to be
                                        9                free from any censorship or restraint which might interfere with the
                                        10               faculty member’s obligation to pursue truth and maintain his/her
Leader Berkon Colao & Silverstein LLP




                                        11               intellectual integrity in the performance of his/her teaching functions.
                                        12      B. Personal Freedom
          Attorneys at Law




                                        13            2. A faculty member shall be entitled to the full rights of citizenship and no
                                        14               religious or political activities, or lack thereof, of any unite member shall
                                        15               be used for purposes of disciplinary action.
                                        16                             The Damages Sustained by Plaintiffs
                                        17            50. Each of Defendants’ actions described above, relating to the
                                        18   investigation and discipline, and threat of further discipline, was based in whole or
                                        19   in part on Plaintiffs’ speech and expressive conduct at the September 12, 2019
                                        20   event.
                                        21            51. Defendants’ actions damaged Plaintiffs’ reputation, caused them stress
                                        22   and emotional injuries, consumed hours of time during which they have tried to
                                        23   defend themselves, and irreparably injured their constitutional rights to free speech
                                        24   and academic freedom.
                                        25            52. As a result of Defendants’ actions, Plaintiffs’ names are now linked on
                                        26   the Bakersfield College campus with the false accusations that they engaged in
                                        27   unprofessional conduct and the false accusations that they accused Rosales and
                                        28
                                                                                        - 14 -
                                                                 PLAINTIFFS’ COMPLAINT; DEMAND FOR JURY TRIAL
                                             Case 1:21-cv-00845-DAD-JLT Document 1 Filed 05/25/21 Page 15 of 21


                                        1    Bond of financial improprieties and financial misappropriation and that they are
                                        2    associated with white supremacist ideology.
                                        3           53. Plaintiffs have also been irreparably damaged in their profession as
                                        4    college professors. At a time when college campuses are rife with “cancel culture”
                                        5    and knee-jerk reactions to anything perceived as insensitivity toward so-called
                                        6    marginalized faculty and students, Defendants’ actions toward Plaintiffs will likely
                                        7    limit their opportunities should they choose to seek future employment at other
                                        8    colleges or universities.
                                        9           54. Plaintiffs have diligently attempted to mitigate their damages by
                                        10   consistently defending themselves against Defendants’ actions, all to no avail.
Leader Berkon Colao & Silverstein LLP




                                        11                               FIRST CAUSE OF ACTION
                                        12   Violation of Plaintiffs’ First Amendment Right to Freedom of Speech through
          Attorneys at Law




                                        13                                         Retaliation
                                        14                                     (42 U.S.C. § 1983)
                                        15          55. Plaintiffs repeat and reallege each of the allegations contained in
                                        16   paragraphs 1-54 of this Complaint, as if set forth fully herein.
                                        17          56. By subjecting Plaintiffs, and each of them, to an investigation, an
                                        18   Administrative Determination containing demonstrably and pretextual false
                                        19   statements and findings, disciplinary action, and the threat of further disciplinary
                                        20   action including potential termination, Defendants, by policy and practice, and
                                        21   acting under color of state law, have retaliated against Plaintiffs because of their
                                        22   free expression and have deprived them of their ability to freely express their ideas
                                        23   on issues of public concern at Bakersfield College.
                                        24          57. Defendants, acting under color of state law, and by policy and practice,
                                        25   knew or should have known that they explicitly and implicitly discriminated against
                                        26   Plaintiffs for exercising their clearly established right to free speech on issues of
                                        27

                                        28
                                                                                      - 15 -
                                                               PLAINTIFFS’ COMPLAINT; DEMAND FOR JURY TRIAL
                                             Case 1:21-cv-00845-DAD-JLT Document 1 Filed 05/25/21 Page 16 of 21


                                        1    public concern and the right to academic freedom as secured by the First and
                                        2    Fourteenth Amendments to the United States Constitution.
                                        3           58. The denial of constitutional rights is irreparable injury per se entitling
                                        4    Plaintiffs to declaratory and injunctive relief. Because of Defendants’ actions,
                                        5    Plaintiffs have suffered, and continue to suffer, emotional distress, economic injury
                                        6    and irreparable harm. They are, therefore, entitled to equitable relief and an award
                                        7    of monetary damages.
                                        8           59. Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to
                                        9    declaratory and injunctive relief for a finding that Defendants have violated their
                                        10   rights of free speech under the First Amendment, requiring Defendants to publicly
Leader Berkon Colao & Silverstein LLP




                                        11   rescind the Administrative Determination and its findings, remove from Plaintiffs
                                        12   employment files and from the records of KCCD and Bakersfield College all
          Attorneys at Law




                                        13   records pertaining to the Administrative Determination, requiring Defendants to
                                        14   rescind their “recommendation” to remove the unedited video of their September
                                        15   12, 2019 speech from all District websites, and to withdraw the referral of the
                                        16   Administrative Determination to the President of Bakersfield College for further
                                        17   disciplinary action.
                                        18          60. Additionally, Plaintiffs are entitled to monetary damages, including
                                        19   compensatory and punitive damages, and their reasonable attorneys’ fees and costs.
                                        20                            SECOND CAUSE OF ACTION
                                        21                                   (Breach of Contract)
                                        22          61. Plaintiffs repeat and reallege each of the allegations contained in
                                        23   paragraphs 1-60 of this Complaint, as if set forth fully herein.
                                        24          62. At all times referenced herein, Plaintiffs were parties to an
                                        25   employment contract with KCCD wherein KCCD and its officers on the one hand
                                        26   and Plaintiffs on the other hand were bound by the terms of their collective
                                        27

                                        28
                                                                                      - 16 -
                                                               PLAINTIFFS’ COMPLAINT; DEMAND FOR JURY TRIAL
                                             Case 1:21-cv-00845-DAD-JLT Document 1 Filed 05/25/21 Page 17 of 21


                                        1    bargaining agreement and by the KCCD Board Policies and Administrative
                                        2    Policies.
                                        3           63. By virtue of their conduct discussed above, Defendants, acting on
                                        4    behalf of KCCD, violated the terms of this contract by violating Plaintiffs’ right to
                                        5    academic and personal freedom concerning their right to free expression.
                                        6           64. Plaintiffs are entitled to monetary damages as a result of this breach of
                                        7    contract.
                                        8                               THIRD CAUSE OF ACTION
                                        9           (Breach of the Implied Covenant of Good Faith and Fair Dealing)
                                        10          65. Plaintiffs repeat and reallege each of the allegations contained in
Leader Berkon Colao & Silverstein LLP




                                        11   paragraphs 1-64 of this Complaint, as if set forth fully herein.
                                        12          66. At all times referenced herein, Plaintiffs were parties to an
          Attorneys at Law




                                        13   employment contract with KCCD wherein KCCD and its officers on the one hand
                                        14   and Plaintiffs on the other hand were bound by the terms of their collective
                                        15   bargaining agreement and by the KCCD Board Policies and Administrative
                                        16   Policies.
                                        17          67. Plaintiff did all, or substantially all, of the significant things that their
                                        18   contract required them to do.
                                        19          68. Defendants, with knowledge that their conduct deprived Plaintiffs of
                                        20   their right to free speech under the First and Fourteenth Amendments to the United
                                        21   States Constitution, nonetheless investigated and subjected Plaintiffs to discipline
                                        22   as described above in retaliation for their exercise of these rights.
                                        23          69. By doing so, Defendants did not act fairly and in good faith causing
                                        24   harm to Plaintiffs.
                                        25          70. Plaintiffs are entitled to monetary compensatory and punitive damages
                                        26   as a result of this conduct.
                                        27   ///
                                        28
                                                                                      - 17 -
                                                               PLAINTIFFS’ COMPLAINT; DEMAND FOR JURY TRIAL
                                             Case 1:21-cv-00845-DAD-JLT Document 1 Filed 05/25/21 Page 18 of 21


                                        1                              FOURTH CAUSE OF ACTION
                                        2                                         (Negligence)
                                        3           71. Plaintiffs repeat and reallege each of the allegations contained in
                                        4    paragraphs 1-70 of this Complaint, as if set forth fully herein.
                                        5           72. Having received complaints from Rosales and Bond regarding
                                        6    Plaintiffs’ September 12, 2019 speech, Defendants had a duty to investigate these
                                        7    complaints in accordance with a reasonable standard of care.
                                        8           73. Defendants breached this duty of care by failing to conduct a fair
                                        9    investigation into the underlying facts of the complaints.
                                        10          74. Defendants’ failure to fairly investigate these complaints was the
Leader Berkon Colao & Silverstein LLP




                                        11   proximate cause of damages sustained by Plaintiffs for which Plaintiffs are entitled
                                        12   to compensatory damages.
          Attorneys at Law




                                        13                               FIFTH CAUSE OF ACTION
                                        14                       (Intentional Infliction of Emotional Distress)
                                        15          75. Plaintiffs repeat and reallege each of the allegations contained in
                                        16   paragraphs 1-74 of this Complaint, as if set forth fully herein.
                                        17          76. Based on the foregoing facts and circumstances, Defendants
                                        18   deliberately deprived Plaintiffs of their constitutional right to free speech under the
                                        19   First and Fourteenth Amendments to the United States Constitution.
                                        20          77. The above actions by Defendants were so outrageous, unjustifiable and
                                        21   intolerable that they caused mental anguish and severe psychological and emotional
                                        22   distress to Plaintiff, as well as physical harm, financial loss, humiliation, loss of
                                        23   reputation and other damages.
                                        24          78. As a result of the foregoing, Plaintiffs are entitled to compensatory and
                                        25   punitive damages.
                                        26   ///
                                        27   ///
                                        28
                                                                                       - 18 -
                                                               PLAINTIFFS’ COMPLAINT; DEMAND FOR JURY TRIAL
                                             Case 1:21-cv-00845-DAD-JLT Document 1 Filed 05/25/21 Page 19 of 21


                                        1                               SIXTH CAUSE OF ACTION
                                        2                                   (Declaratory Judgment)
                                        3                                  (28 U.S.C. § 2201, et seq.)
                                        4           79. Plaintiffs repeat and reallege each of the allegations contained in
                                        5    paragraphs 1-78 of this Complaint, as if set forth fully herein.
                                        6           80. An actual controversy has arisen and now exists between Plaintiffs and
                                        7    Defendants concerning Plaintiffs’ right under the United States Constitution. A
                                        8    judicial declaration is necessary and appropriate at this time as to the First Cause of
                                        9    Action above.
                                        10          81. Plaintiffs desire a judicial determination of their rights against
Leader Berkon Colao & Silverstein LLP




                                        11   Defendants as they pertain to Plaintiffs’ right to speak without being subjected to
                                        12   the threat of further investigation and discipline based on pretextual grounds in
          Attorneys at Law




                                        13   furtherance of Defendants’ desire to placate and assuage the feelings of members of
                                        14   the Bakersfield College community who disagree with Plaintiffs’ viewpoints.
                                        15          82. To prevent further violation of Plaintiffs’ constitutional rights by
                                        16   Defendants, it is appropriate and proper that a declaratory judgment issue, pursuant
                                        17   to 28 U.S.C. § 2201 and Fed.R.Civ.P. 57, declaring that Defendants’ conduct
                                        18   described above is unconstitutional.
                                        19                                REQUEST FOR RELIEF
                                        20          WHEREFORE, Plaintiffs Dr. Matthew Garrett and Professor Erin Miller
                                        21   respectfully request that the Court enter judgment against Defendants and provide
                                        22   Plaintiffs with the following relief:
                                        23          1.    A declaratory judgment stating the Individual Defendants’ actions
                                        24   described herein violated Plaintiff’s right to free speech as guaranteed by the First
                                        25   and Fourteenth Amendments to the United States Constitution;
                                        26          2.    A permanent injunction requiring Defendants to remove from
                                        27   Plaintiffs’ employment files and from the records of KCCD and Bakersfield
                                        28
                                                                                      - 19 -
                                                               PLAINTIFFS’ COMPLAINT; DEMAND FOR JURY TRIAL
                                             Case 1:21-cv-00845-DAD-JLT Document 1 Filed 05/25/21 Page 20 of 21


                                        1    College all records pertaining to the Administrative Determination, require
                                        2    Defendants to rescind their “recommendation” to remove the unedited video of
                                        3    their September 12, 2019 speech from all District websites, and to withdraw the
                                        4    referral of the Administrative Determination to the President of Bakersfield College
                                        5    for further disciplinary action.
                                        6           3.    Compensatory damages against Defendants in their individual
                                        7    capacities, in an amount to be proven at trial to compensate Plaintiffs for the
                                        8    Defendants’ violation of their free speech rights and the damages resulting
                                        9    therefrom;
                                        10          4.    Punitive damages against Defendants in their individual capacities to
Leader Berkon Colao & Silverstein LLP




                                        11   sanction their deliberate misconduct, and to deter Defendants and others from
                                        12   denying free speech rights to others similarly situated in the future;
          Attorneys at Law




                                        13          5.    Plaintiff’s reasonable attorneys’ fees pursuant to 42 U.S.C. § 1988,
                                        14   costs of suit and reasonable expenses;
                                        15          6.    Pre and post-judgment interest at the maximum rate allowable by law;
                                        16   and
                                        17         7.     Any other relief which this Court may deem just and proper.
                                        18

                                        19   DATED: May 24, 2021                LEADER BERKON COLAO &
                                                                                SILVERSTEIN LLP
                                        20

                                        21
                                                                            By: /s/ Arthur I. Willner
                                        22
                                                                                Arthur I. Willner, SBN 118480
                                        23                                      awillner@leaderberkon.com
                                                                                Attorneys for Plaintiffs MATTHEW GARRETT,
                                        24
                                                                                PH.D. and PROFESSOR ERIN MILLER
                                        25

                                        26

                                        27

                                        28
                                                                                      - 20 -
                                                               PLAINTIFFS’ COMPLAINT; DEMAND FOR JURY TRIAL
                                             Case 1:21-cv-00845-DAD-JLT Document 1 Filed 05/25/21 Page 21 of 21


                                        1                                      JURY TRIAL
                                        2          Plaintiffs demand a trial by jury on all claims triable by jury in this cause of
                                        3    action.
                                        4

                                        5    DATED: May 24, 2021              LEADER BERKON COLAO &
                                                                              SILVERSTEIN LLP
                                        6

                                        7

                                        8
                                                                           By: /s/ Arthur I. Willner
                                        9                                      Arthur I. Willner, SBN 118480
                                                                               awillner@leaderberkon.com
                                        10
                                                                               Attorneys for Plaintiffs MATTHEW GARRETT,
Leader Berkon Colao & Silverstein LLP




                                        11                                     PH.D. and PROFESSOR ERIN MILLER
                                        12
          Attorneys at Law




                                        13

                                        14

                                        15

                                        16

                                        17

                                        18

                                        19

                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28
                                                                                     - 21 -
                                                              PLAINTIFFS’ COMPLAINT; DEMAND FOR JURY TRIAL
